| Case 3:18-cv-01120-RDM-CA Document 53 Filed 10/05/20 Page 1 of 8

| dk Jedhong Vous Caiby

  

Ser Dehwnie
fbx ue  EBANTON
el fe UG He, d
F802

 

4 uh BF CV 20°
la Ne sa ah EUS Quo
a LB Nodh ra ae 1 bee tee epeie eee

| —Fkx 16

. os Sern P| onl]
S : Dede

bid naan pe pi che Sip

- A all Z ot firacd A “9 te fan pp dion ¢ Jue a  blirade Lal, ly.

= Ast lr Medd bere, clot Al Liked fo hive ileal» ty VEL

 

 

 

ee OO
Case 3:18-cv-01120-RDM-CA Document 53. Filed 10/05/20 Page 2 of 8

Form DC-135A Commonwealth of Pennsylvania

, Department of Corrections
_ INMATE’S REQUEST TO STAFF MEMBER ,

 

INSTRUCTIONS
Compiste iterns number 1-8. If you follow instructions in
‘preparing your request, it can be responded to more . -
and intell

To: (Name and Title of Officer) , 2. Date: oG/
: 10 /Z

By: (Print Inmate Name and Nurnber) 4, Counselor's Name:

5. Unit Manager’s Name:

Inmate Ab . WET

Work Assignment: 7. Housing Assignment:
. &é fe

State request , Give details.

60) Method If
bade, fa FUG

a

.Responge:.(This Section for. Staff Response.

To DC-14.CAR only 1 To DC-14 CAR and DC-15 IRS [J

STAFF MEMBER NAME DATE
Print Signature

7.2.1, Counseling Services Procedures Manual - Section 3, Request Slips Attachment 3-A
- Case 3:18-cv-01120-RDM-CA ‘Document 53 Filed 10/05/20 Page 3 of 8

 

ace ERA KEE

 

_-DC-108 . PENNSYLVANIA DEPARTMENT OF CORRECTIONS
Revised’ 12/07 AUTHORIZATION FOR RELEASE OF INFORMATION
r _ (THE EMPLOYEE/INMATE SHALL COMPLETE, CHECK, AND INITIAL ALL BOXES THAT APPLY)

 

 

Name (print) - Inmate/Empioyee # “Date of Birth inmate Social Security #

Ld addons Yor Gib L-FIM | G2 1S
_ ' Medical/Dental Mental Health *] Drug & Alcohal
. Records _ Records -i treatment Records

 

 

 

 

    

TH
Information -

   
   

  

 

 

|, the undersigned, hereby give my consent for . T 9 release information to: -
(name and address of facility/responder) . (name and address of requesier)
ZnthomVoae Lally Ajo Lbtd/70 Poke. itl Bcd

( 7p) P adie J FiWi2b 0th . es , ~ . : CO a YS Uf
: ooE

- ‘‘Phereby authorize the above named source to release or disclose information related to the above referenced
-records/information to the: requester during the period beginning _7-/-/6__ and ending fry Zo .
The information being requested is: _4¢ cel fecpte) 70m Praja} Lit-ce/ etre

 
 

   

 

Authorization for disclosure is being given for the purpese of:

 

-

Y bebion

 

: ‘DiscledLre of mecfical/dental information may contain all aspects of my treatment and hospitalization, including psychological
and: psychiatric information, drug and/or alcohol information, as .well as information regarding Acquired imrnunodeficiency ‘
Syndrome (AIDS) and tests or treatment for Human immunedeficiency Virus (HIV). - .

‘Disclosure for mental health records pertains to treatment,, hospitalization, and/or outpatient care provided io me for the period
__ fisted above. | understand that my record. may contain information regarding all aspects-at my treaiment and hospitalization, -
‘including psychological and psychiatric information, drug and/or alcohol information as well as. information regarding Acquired
‘Immunodeficiency Syndrome (AIDS) and tests or treatrnent for Human Immunodeficiency Virus (HIV). Authorizations far
release of mental health records expire in 180 days. ‘ , .

Disclosure of HIV related information is.infarmation about whether the patient has had a fest for HIV, an HIV related illness or
AIDS. HIV. (Hurnan immunodeficiency Virus) is the virus that may cause or indicate AIDS or HIV infection. . La

* Disclosure of general information is information contained in an inmate's DC-15. Generally, any communications from the
inmate to the Depatiment of Corrections and responses thereto, misconducts, and grievances.

In-suthorizing this disclosure, | explicitly waive any and ail rights | may have to the confideniial maintenarice of these records,
~~ jnéludling ay such rights that exist under local, state, and federal statutory and/or constitutional law, rule or order, including
’ these.contained in the Penrisyivania Mental Health Procedures-Act, (MHPA) 50 P.S. §7101. et seq., the Drug and Alcohol
Abuse Contml Act, 77 P.S. §1690.107 et seq. and the Confidentially of HiV-Reiated information Act, 35 P.S. §7607 et seq.

I dindersiand that | have no obligation to permit disclosure of any information from my record and that | may revoke this -
authorization, except to the extent that action has already been taken, at any fime by notifying the Medical Records
Ditéctof/Technician, Health Care Administrator, or Facility Manager. In any event, this authorization will expire 780 days after
thé.date signed, unless revoked prior to that time. ‘

| understand that these records are the property of the Department of Corrections and that my authorization for their release
_ does not require the Department of Corrections fo release these records. itis undersined by.the above requester that if the
——Fequested information's confidentially is protected by Federal Regulations that bar secondary dissemination or re-disclosure,
" the providing facility will provide a statement fo that effect :

Furthermore, | will. indemnify and hold harmless thé Pennsylvania Department of Corrections, and its employees and agents, for -
any'losses, costs, damages, or expenses incurred because of releasing information in accordance with this authorizaiion.

bbl Yoe Us afsYay ee

Employe/inmate Signeture Date “ “Signature of Witness - Date’

White Copy — Responder , Yellow Copy — Requester Pink Copy - Inmate —

yom,

' DC-ADMI 003; Release of Information Policy So a , Attachment A .

 
Case 3:18-cv-01120-RDM-CA Document 53. Filed'10/05/20 Page 4 of 8 .

 

 

7 rmeseweerenes
=xcknOeEE
<TR XEEAKRERES

__DC-108 | PENNSYLVANIA DEPARTMENT OF CORRECTIONS
“Revised 12/07 AUTHORIZATION FOR RELEASE OF INFORMATION .
y , _ (THE EMPLOYEEANMATE SHALL COMPLETE, CHECK, AND INITIAL ALL BOXES THAT APPLY)

 

 

eae Namie(prnt) | Inmat/employee # “Date of Birth Inmate Social Security #

LA. bes Vow Gibo | Hbtch. [70 7 2u- AS | OBV-SE-2A7/)

 

 

 

 

 

  
 
 

 

     

 

 

  
 

 

 

 

   
 
 

 

 

~~ Medical/Dental Mental Health “Drug & Aleohal | “AI Records
. Records _ Recofds: «sihreaiment Records | Information - | », (General).
|, the undersigned, hereby give my consent for. . To release information to
(name and address of facility/responder) ’ (name'and address of requester)
hindi tla ies MA Hs 7 petra 3. Cpalpeupers
LOG 2K. Mizz eieees . Ms. tend ot Ayers bal Marker

" ‘Thereby authorize the above named source to release or disclose information related to the above referenced
-records/information to the requester during the period beginning 9 -f Hb and ending 9-24-20 .
The information being requested is: _Adazia/ ecoa Lie St-calls taal 4 ll ofher Frets

 

 

wank Authorization for disclosure is being given for the purpose of:
Did mtn —
a

 

. Digcieguré oF medicalidental information may contain all aspects of my treairnent and hospitalization, including psychological
and: psychiatric information, drug and/or alcohol information, as well as information regarding Acquired immunodeficiency
Syndrome (AIDS) and tests or treatment for Human immunodeficiency Virus (HIV). - . ;

‘Disclosure for menial health records pertains to ireaiment,, hospitalization, and/or outpatient care provided to me for the period

fisted above. | understand that my record may contain information regarding all aspects of my treaiment and hospitalizafion, -
‘including psychological and psychiatric information, drug and/or alcohol information as well as information regarding Acquired
‘Immunodeficiency Syndrome (AIDS) and tests or treatment for Human immunodeficiency Virus (HIV). Authorizations far’
release of mental health records expire in 180 days. | a .

Disclosure of HIV related information is information about whether the patient has had a test for HIV, an HIV related iliness or

AIDS. HIV (Human Immunodeficiency Virus) is. the virus that may cause or indicate AIDS or HiVinfection, .  — La

’ Disclosure of generat information is information contained in an inmate's DC-15. Generally, any communications from the
inmate to the Department of Corrections and responses thereto, misconducts, anc grievances. ,

Ir-authorizing this disclosure, | explicitly waive any and all rights | May have to the confidential maintenarice ‘of these records,
including arly such rights that exist under local, state, and federal statutory and/or constitutional law, rule or order, including

" ‘these contained in the Pennsylvania Mental Health Procedures-Act, (MHPA) 50 P.S. §7101 et seq., the Drug and Alcohol
Abuse Contgal Act, 77 P.S. §1690.101 et seq. and the Confidentially of HiV-Related Information Act, 35 P.S. §7607 et seg.

| urideesiSnd that | have no obligation to permit disclosure of any information from my record and that | may revoke this -
authorization, except to the extent that action has already been taken, at any time by notifying the Medical Records
Difsctol/Technician, Health Care Administrator, or Facility Manager. In any event, this authorization will expire 180 days after
the-date signed, unless revoked prior to that fime. ,

understand that these records are the property of the Department of Corrections and that my authorization for their release
__ does not require the Department of Corrections to release these records. It is understood by the above requester that if the

feaquesisd information's confidentiality is protected by Federal Regutations that bar secondary dissemination or re-disclosure, t

the providing facility will provide a statement to that effect,

Furthermore, | will.indemnify and hold harmless the Pennsylvania Department of Carrections, and its employees and agents, far
any'losses, costs, damages, or expenses incurred because of releasing information in accordance with this authorization.

D4, VA : vw

ill ew ih. Ghofpa | a
Employee/inmate Signatiire Date “ -  .. Signature of Witness - Date’
White Gopy — Responder Yellow Copy — Requester Pink Copy -inmate —

.
ys me.

"_DC-ADIMI 003; Release of Information Policy = . Attachment A .

 
Case 3:18-cv-01120-RDM-CA Document53_ Filed 10/05/20 Page 5 of 8 .

 

 

 

 

 

 

 

 -pe-108 . PENNSYLVANIA DEPARTMENT OF CORRECTIONS
"| Revised 12/07 . - AUTHORIZATION FOR RELEASE OF INFORMATION .
: _ (THE EMIPLOYEEANMATE SHALL COMPLETE, CHECK, AND INITIAL ALL BOXES THAT APPLY)

 

 

TE Name (prin | Inmatelemployee # Date of Birth inmate Social Security #

| Andis Voor iy | Ee ere | Arai ont 2/31
~~ = Medical/Dental ( Mental Health Drug & Alcohol HIV"
. Records _ Records) -o treatment Records | information -

 

 

 

 

 

    

 

     

1, the undersigned, hereby give my consent for. To release information to: -

(name and ore { faciityresponder) . (name and address of requester)

Aodnoa be (ley ELITR SCL Pha Kite beh Non, LCG byt

Loki 2244 Glenville Pa [tdi - _ Chere a

Str Phin KH Leet Tec / . LAs. Daitre + Cone} b)0 Marke AUF
0 Bu) othe a fo Lbukethefobls, (2 1G106

               

‘Thereby authorize the above named source to release or disclose information related to the above referenced
‘records/information to the requester during the period beginning 9-) ff and ending 7-24%-Zé
The inforriation being requested is: _AG0/te/ recon, wet-colly, evel éa) pte.

 

tee) i . Authorization for disclosure is being given for the purpose of.

7

 

. Disciede ot mediical/dental information may contain all aspects of my treatment and hospitalization, including psycholagicat
-  anctpsychiatric information, drug and/or alcohal information, aswell as information regarding Acquired Immunodeficiency
’ Syidrome (AIDS) and tests or treatment for Human immunodeficiency Virus (HIV). - . .

‘Disclosure for mental health records pertains to treatment,, hospitalization, and/or outpatient care provided to me for the period

; fisted above. |-understand that my record may contain information regarding all aspects of my treatment and hospitalization, -
‘including psychological and psychiatric information, drug and/or aicohol information as well.2s information regarding Acquired:
‘mmunbdeficiency Syndrome (AIDS) and tests or treatment for Hurnan immunodeficiency Virus (HIV). Authorizations for '
release of mental health records expire in 180 days. i .

_ Disclosure of HIV related information is information about whether the patient has had a test for HIV, an HIV related illness or
AIDS. HIV (Hurnan immunodeficiency Virus) is the virus that may cause or indicate AIDS or HIV infection. ‘ a

” Disclosure of general information is information contained in an inmate's DC-15. Generally, any cammunications fram the
inmate to the Department af Corrections and responses thereto, misconducts, and grievances. -

{r.authorizing this disclosure, | explicitly waive. any and all rights | may have to the confidential maintenarice of these records,
-  inelyding any such rights that exist under local, state, and federal statutory ancYor constitutional law, rule or order, including
’ these. contained in the Pennsylvania Mental Health Procedures-Act, (MHPA) 50 P.S. §7101 et seq., the Drug and Aicchol
Abuse Contgol Act, 77 P.S. §1690.101 et seq. and the Confidentially of HiV-Related Information Act, 25 P.S, §7607 ef seq.

| dnidetstany that ! have no obligation to permit disclosure of any information fram my record and-that | may revoke this -

authorization, except io the extent that action has already been taken, at any fime by notifying the Medical Records

Directot/Technician, Health Care Administrator, or Facility Manager. In any event, this authofization will expire 180 days after

thé.date signed, unless revoked prior to that time. ‘

| understand that these records are the property of the Department of Corrections and that my authorization for their release

_ does not require the Department of Corrections to release these records. It is understood by the above requester that if the
Tequested information's confidentiality is protected by Federal Regulations that bar secondary dissemination or re-disclosure,

the providing facility will provide a statement to that effect .

Furthermore, | will: indemnify and hold harmiess the Pennsylvania Department of Corrections, and its employees and agents, for
any'losses, costs, dai a or expenses incurred because of releasing information in accordance with this authorization.

 

Guan Ve (if G/sJZo . a
Employeé/inmate Signature Data / Signature of Witness - Date
White Copy = Responder Yellow Copy Requester Pink Copy - Inmate —

act 1 =
“A oo

DC-ADM 003; Release of Information Policy = Attachment A

 
Case 3:18-cv-01120-RDM-CA Document 53 Filed 10/05/20 Page 6 of 8

Important Facts
1. SCI Graterford Survailance Video No. 91-16-7-1 1-18 Anthony Vone Caiby No. HX-8170
1, E-Blk A2-41, cell 2. A blk A-2-41 cell, 3 D Bik B-1-12 cell, 4. D Blk B-1-81 cell
Video No. 778321489-9-116-7-11-18.

2. Incident of 9-29-17 survailance at 3;01 A.M. EDT Video No. 7783921486-9-30-17, in
Retalitory Response to a letter dropped in the SCI Graterford mail box to the O.S.S.I. ( Office of

Straegic Intelligence, and investigation)

Suffered a deep laceration to the webbing of my left finger between the index, and the middle
finger, and a deep laceration under my left eye went to work in the New-side law library co-
workers, and other staff wittnessed me injured yet this was not reported, went tosick-call given

neosporin, DR. asked how i got cut? "long story"

Teflon Tape No. 7783924183-9-29-17-9-30-17 SCI Graterford D-blk, & whole prison

transcribed; and communiques & video email @ 7739244862,

Sattilite video No. 778392186-9-29-17-9-30-17,

Sattilite battlefeild wound scans assessment No. 77839421876321-9-29-17-9-20-17
All @ 7789321962184-7-5-12-present

Medical file No. 778392187-9-1-16-present

SCI Phoenix Videos No. 77 837218321-7-11-18-present
Case 3:18-cv-01120-RDM-CA Document 53 Filed 10/05/20 Page 7 of 8

Battlefeild wound assessments Nos. 778321876321-9-1-16-present

Video of Every State, & Federal Prison, and County jail within the Commonwealth of

Pennsylvania. Inmates, and employees 77994938732184921164-9-1-07-present

Pa. DOC 649 Scans No. 68321921084-9-1-16-present, 778932186-9-1-16-present
Investigative File No. 77 839219346-7-5-12-present

I, was cut by cellmate Hasan Hill No. LX-0009, I went on two visits where my family
witnessed me cut 10-5-17, & 10-6-17 , family members mother Ruth D. Caiby, Devon Vone
Caiby, & Sandell T. Dingle, as seen on Pa. DOC video No. 778321474-10-5-17, &, 77832575-
10-6-17 SCI Graterford visiting room Sgt. Carter, and others present both visits. Wittnessed the
injuries, and we took pictures that I, submitted as exhibits in law suits, which were mentioned in

Judicial Opnions. (19-2414 Caiby V. Ferguson et al.)
Sattilite video No. 774321876324-6-4-17-present

ID Scans No. 792-792-10-5-17, & 784-787-10-6-17

Log-book entry No.709-10-5-17,& Log book entry No. 710-10-6-17

and 684-9-24-75, Cut by cellmate hasan Hill NO. LG0009, in the early mor
ng hours of 9-29-17-9-30-17,

PNG Check No. 79496-6~3~- 17

PNG Check No. 76384-4-8-17

PNG Check No. 773924=-3-8-17

PNG Check No. 778624-3-1-17

1
4
 

 

 

i

“sNO, Hx-#/ on
nC aA @ Drown
HO. Box ed

Oleg uilk,2 [FYE ORE | oe

CA Document 53 Filed 10/05/20 ,B

1

Case $:18-cv-01120-RDM

PER

Pout hoe Loiel Mail

 

 

  
  

CORRECTIONS
INMATE MAIL

Ch
RECEIVED

OCT 05 2020 7 3 Nah aot)

rrndltan. Yen ECR

DEPA oer (are

 

— PA DEPARTMENT OF ~—neopost -
| 10/04/2020

US POSTAGE

 

$000. 15°

ZIP 19426
041M12252211

t

FOREVER
USA

carer

y
Jill F Set fui ilsLdat
SCRANTON |
ae (aucne LAP

    

“Tama Mail - PA per

jiohhabetlhelnllarl inhtuteulllvl: fill

Barn Swallow

       

 

ipplpl

shy
Py
